Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pretreating the peaks within the spectral band of 5000-4200 cm-1 by using a first derivative pre-treatment method” in lines 9-11 of the claim, but also recites “screening characteristic wave number points within a range of 5000-4200 cm-1 subjected to first derivative (1stD) pre-treatment,” in lines 12-13.  It is unclear if the “first derivative pre-treatment” of lines 12-13 is making reference to the “first derivative pre-treatment” recited in lines 9-11 or is making reference to a new treatment. 
Claim 1 recites “a total of five characteristic wave number points, xs, x13, x16, x19, and x21,” in line 18 and also recites “a total of five characteristic wave number points, xs, x13, x16, x19, and x21,” in line 25. It is unclear if the “total of five characteristic wave number points, xs, x13, x16, x19, and x21,” of line 25 is making reference to a different element is making reference to the points already defined in line 18.
The balance of claims are rejected for being dependent upon an already rejected claim.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious a near-infrared spectroscopy-based method for chemical pattern recognition of authenticity of a traditional Chinese medicine, Gleditsiae Spina, namely the combination of the following steps: 
collecting near-infrared spectrums of samples of the Gleditsiae Spina and counterfeits thereof, removing an internal reference background, and collecting spectrums at three different positions on a surface of each of the samples to obtain an average spectrum as an original spectrum; 
removing interference peaks in the original spectrum to obtain peaks within spectral bands of 11800-7500 cm-1, 6500-5500 cm-1, and 5000-4200 cm-1, selecting peaks within the spectral band of 5000-4200 cm-1 as model analysis peaks, and pre-treating the peaks within the spectral band of 5000-4200 cm-1 by using a first derivative pre-treatment method; 
screening characteristic wave number points within a range of 5000-4200 cm-1 subjected to first derivative (1st D) pre-treatment by using a successive projections algorithm, and dividing the Gleditsiae Spina and the counterfeits thereof to be discriminated according to the characteristic wave number points by using a Kennard-Stone algorithm into samples in a training set and samples in a test set; 
establishing a discriminant model based on the samples in the training set, extracting a total of five characteristic wave number points, xs, x13, x16, x19, and x21, by using a step-by-step method, and applying the five characteristic wave number points to establish the following discriminant functions: F1 = 36387.907 xs + 24242.533 x13 + 9262.246 x16 + 11456.025 x19 + 13209.943 x21 + 3.210, and F2 = -43757.506 xs + 40701.987 x13 + 24623.897 x16 + 28906.269 x19 - 20234.651 x21 + 4.496; and 
substituting a total of five characteristic wave number points, xs, x13, x16, x19, and x21, of the samples in the test set into the discriminant functions obtained in step (4) to discriminate discriminant accuracies of the Gleditsiae Spina and the counterfeits thereof.  
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN110514611A- discloses detecting a sample collection with spectral analysis, dividing a training set and test set, establishing a pattern recognition model, then verifying the sample to determine the quality of a Chinese medicine. 
CN109444066A- discloses a model based spectrum method where spectrum of sample are collected and evaluated to update the model.
CN113762208A-see claim 2, discloses collecting spectra, removing abnormal values, pretreatment and dividing the sample set. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/ Primary Examiner, Art Unit 2896